<    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modifi~d)                                                             Page l of 1   1✓
                                         UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                               JUDGMENT IN A CRIMINAL CASE
                                          V.                                    (For Offenses Committed On or After November 1, 1987)


                                 Isai Cano-Gonzalez                             Case Number: 3:20-mj-20530

                                                                                Paul W. Blake
                                                                                Defendant's Attorney


    REGISTRATION NO. 94859298
                                                                                                                  MAR O6 2020
    THE DEFENDANT:
     IZl pleaded guilty to count(s) I of Complaint
                                               ----=----------------l-!:l!-!l,L.U::U:"'-'>J.J.mS..IE!J;:..µOIW;:.41,!!'G-RN!A
     D was found guilty to count(s)                                                                                                      D!:~UTY

          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                    Nature of Offense                                                         Count Number(s)
    8:1325                             ILLEGAL ENTRY (Misdemeanor)                                               I
     D The defendant has been found not guilty on count(s)
                                                      -------------------
     •    Count(s)
                       - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States:
                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the.United States Bureau of Prisons to be
    imprisoned for a term of:

                                  YTIME SERVED                                • ________ days
     lZi Assessment: $10 WAIVED          IZI Fine: WAIVED
     lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Friday, March 6, 2020
                                                                              Date of Imposition of Sentence
                             /
    Received
                  DUey M
                        /,
                        /~

                  ----"---'.---""'--------                                     llli/4r
                                                                              IBJNORABLE F. A. GOSSETT III
                                                                              UNITED STATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                    3 :20-mj-20530
